901 F.2d 1130
284 U.S.App.D.C. 78
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jerlean ROSS, Petitioner,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, DirectorOffice of Workmen's Compensation Programs, U.S.Department of Labor, Respondents.
No. 89-1073.
United States Court of Appeals, District of Columbia Circuit.
May 8, 1990.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs filed by the parties on petition for review of an order of the Benefits Review Board.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the petition for review be granted.  Because it appears that the administrative law judge (ALJ) relied upon the National Average Weekly Wage in performing the wage adjustment calculation, see ALJ's Decision and Order at 7, the Benefits Review Board was incorrect in characterizing that adjustment as depending on the minimum wage.  See Board's Decision and Order at 3.  Accordingly, this case is remanded to the Benefits Review Board for reconsideration.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.